Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed July 16, 2021. Claims 1 is  currently pending. Claims 1-20 have been canceled and claim 21 has been newly added by Applicants’ amendment filed on July 16, 2021. 
It previously noted Applicants’ election of Group I, claim(s) claims 1-5 and 8 (claims 1-5 and 8 now canceled), drawn to an engineered cell comprising (i) a first chimeric antigen receptor polypeptide selected from the group consisting of CD19, CD38, CD33, CD123, and CLL-1 and (ii) second chimeric antigen receptor polypeptide selected from the group consisting of CD19, CD38, CD33, CD123, and CLL-1, in response to the election restriction requirement filed on May 19, 2020.  In addition Applicants’ election of  the following species was previously acknowledged: the combination of CCL-1 and CD33 as the first and second recognition domains. The requirement for restriction among Groups I-VI was previously made FINAL.

The examiner acknowledges receiving a Declaration under 37 C.F.R. § 1.132 executed  by Yupo Ma on July 16, 2021 (“Ma Decl. ”), and filed on 7/16/2021. 

Therefore, claim 21 is currently under examination. Applicant’s representative was contacted September 15, 2021, to amend claim 21 to set forth the claim filed on July 16, 2021 in condition for allowance. 
Authorization for the examiner’s amendment was given by Lauren Emr on September 21,  2021.
	Examiner’s amendment
Claim 21 has been amended as follows:

ex vivo engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface, wherein the engineered T cell or NK cell comprises a nucleotide sequence comprising from 5’ to 3’ a first polynucleotide encoding a first chimeric antigen receptor polypeptide (CAR), a second polynucleotide encoding a second chimeric antigen receptor polypeptide (CAR), a nucleotide encoding a viral self-cleavage peptide disposed between the first CAR and second CAR, under the transcriptional control of a single promoter, wherein:
(i) the first CAR comprises a first signal peptide, a first antigen recognition domain, a first hinge region, a first transmembrane domain, a first 4-1BB or CD28 co-stimulatory domain, and a first CD3[Symbol font/0x7A] signaling domain that form a first fusion protein; and
(ii) the second CAR comprises a second signal peptide, a second antigen recognition domain, a second hinge region, a second transmembrane domain, a second 4-1BB or CD28 co- stimulatory domain, and a second CD3[Symbol font/0x7A] signaling domain that form a second fusion protein; and 
wherein the first antigen recognition domain and the second antigen recognition domain are different and each bind to a different target, wherein when the target of one of the first antigen recognition domain or second antigen recognition domain is an scFv of CD33 or an scFv of CD123, then the target of the other antigen recognition domain is an scFv of C-type lectin-like molecule-1(CLL-1), wherein the first and second co-stimulatory domains are intracellular, and wherein the cleavage site is selected from the group consisting of porcine teschovirus-1 2A (P2A), thoseaasigna virus 2A (T2A), equine rhinitis A virus (ERAV) 2A (E2A), and FMDV 2A (F2A).
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest an engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface, wherein the engineered T cell or NK cell comprises a nucleotide sequence comprising from 5’ to 3’ a first polynucleotide  encoding a first chimeric 
Applicants allege, “At the time of the instant invention, it was thought that increasing insert size would result in low, if any, expression of the target.”, “Compelling clinical studies demonstrate that compound CARs according to the instant claims are effective despite being longer than constructs of the prior art” and “The inventors have surprisingly discovered that an engineered cell expressing two distinct chimeric antigen receptor CAR units according to the instant claims, where each CAR unit has its own, independent hinge, transmembrane, co-stimulatory and signal domains, and the first and second CARs are separated by a self-cleavage site, is quite effective than constructs of the prior art”(page 1of Applicants’ remarks filed on 7/16/2021; see also Applicants’ remark for copending application 15/739,596, filed on 11/20/2020; at page 9, last paragraph [“Applicant surprisingly discovered that a single polypeptide of significant length according to claim I demonstrates unexpected efficacy despite being longer]”).  In fact, the CLL1-CD33 compound CAR demonstrate in vivo unexpected results to ablate either the CLL-1 or the CD33 antigen when both CAR units are expressed at about a 1: 1 ratio on the cell surface,  thereby gaining the full synergistic effect of dual targeting. (see paragraph 12 of the Ma Decl.).

    PNG
    media_image1.png
    331
    935
    media_image1.png
    Greyscale

Withdrawn objections and rejections
Priority
New Claim 21 filed on July 16, 2021 finds support in paragraph 13 of U.S. Pub 2018/0162939 corresponding with U.S. Application 15/538,620 filed on June 21, 2017.

    PNG
    media_image2.png
    311
    463
    media_image2.png
    Greyscale

Therefore the effective priority date of claim 1 wherein the combination of targets is CLL-1 with either CD123 or CD33 is granted as the filing date of June 21, 2017.
Specification
In view of Applicants’ submission of a disclosure on 11/06/2018 with a brief description of figures 23a-f., the objection to the Specification has been withdrawn. 
Claim Objection

Claim Rejections - 35 USC § 103
In view of Applicants’ cancelation of claims 1-20, the rejection of claims  1, 2, 5 and 8 are rejected under 35 U.S.C. 103 as being obvious over Milone et al., (US 2014/0322183; USPN 9745368; of record IDS of 3/22/2018) is rendered moot.
***
In view of Applicants’ cancelation of claims 1-20, the rejection of claims  3 and 4 are rejected under 35 U.S.C. 103 over Milone et al., (US 2014/0322183; USPN 9745368; of record IDS of 3/22/2018) as applied to claim 1 above, and further in view of Zhang et al., (January 2018; Neoplasia, pp. 1-11) is rendered moot.
***
                                      Provisional Double Patenting
The provisional double patenting rejections of record over copending US Application 15/739,596, copending US Application 16/061,987; and copending US Application 16/159,517 are WITHDRAWN per MPEP 1504.06.
References made of record in a PTO-892 Form to complete the record
Milone et al.,  (2009;   Molecular Therapy vol. 17 no. 8, 1453–1464)  Milone discloses human T cells expressing single anti-CD19 CARs containing the signal transduction domain TCR-[Symbol font/0x7A] in combination with the stimulatory domain CD137 (4-1BB) exhibited the greatest antileukemic efficacy and prolonged (>6 months) survival in vivo, and were significantly more effective than cells expressing CARs containing TCR-[Symbol font/0x7A] alone or TCR-[Symbol font/0x7A] in combination with CD28, e.g, CD28-[Symbol font/0x7A] signaling receptors. (abstract). Because of its translation efficiency, Millone selected the EF-1α promoter for all future studies using CARs.
Leong et al., (February  2, 2017; Blood pp. 609-618). Prior art of Leong et al., discloses a full length n anti-CD3/anti–CLL-1 bispecific antibody for the treatment of acute myeloid leukemia.


Conclusion
Claim 21 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633